 Case 1:19-cv-00166-LLK Document 17 Filed 07/08/20 Page 1 of 3 PageID #: 1155




                                     UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF KENTUCKY
                                        BOWLING GREEN DIVISION
                                   CIVIL ACTION NO. 1:19‐CV‐00166‐LLK

DEBORAH K. COATES                                                                            PLAINTIFF

v.

ANDREW SAUL, Commissioner of Social Security                                                 DEFENDANT

                                  MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiff's complaint seeking judicial review, pursuant to 42

U.S.C. § 405(g), of the final decision of the Commissioner denying her claim for social security disability

benefits. The fact and law summaries of Plaintiff and Defendant are at Dockets Number (“DN”) 11 and

16. The parties have consented to the jurisdiction of the undersigned Magistrate Judge to determine this

case, with any appeal lying before the Sixth Circuit Court of Appeals. [DN 9].

        Plaintiff’s sole argument is that the Administrative Law Judge’s (“ALJ’s”) finding that she has a

residual functional capacity (“RFC”) for light work is not supported by substantial evidence. [DN 11 at 2‐

8 referencing DN 8‐2, Administrative Record (“AR”) at 21]. Because the argument is unpersuasive, the

Court will AFFIRM the Commissioner’s final decision and DISMISS Plaintiff’s complaint.

                                                 Discussion

        In January 2016, John Harris, M.D., examined Plaintiff at the request of the Commissioner. [DN

8‐7, AR at 389‐94]. In his narrative report, Dr. Harris opined, among other things, that Plaintiff “is unlikely

to have difficulty performing basic work activities such as sitting, but may have some difficulty standing

and lifting or carrying objects.” Id. at 392. In June and October of 2016, in light of Dr. Harris’s findings

and the record as a whole, the Commissioner’s non‐examining program physicians found that Plaintiff has

an RFC for light work. [DN 8‐3, AR at 72‐74, 88‐90]. Light work requires, among other things,




                                                      1
 Case 1:19-cv-00166-LLK Document 17 Filed 07/08/20 Page 2 of 3 PageID #: 1156




standing/walking 6 hours per 8‐hour workday (with sitting during the remaining 2 hours). Social Security

Ruling (SSR) 83‐10, 1983 WL 31251, at *5‐6.

        The ALJ found Dr. Harris’s statement “regarding [Plaintiff’s] difficulty with standing, lifting, or

carrying objects” to be “vague” because it “failed to specify the extent to which [Plaintiff] was limited and

therefore was of limited probative value in assessing her [RFC].” [DN 8‐2, AR at 25]. The ALJ gave “some

weight” to the RFC assessments of the program physicians and found that Plaintiff has an RFC for light

work. Id. at 21, 23‐24.

        Plaintiff argues that Dr. Harris’s statement regarding her “difficulty” with standing, walking, and

carrying renders the ALJ’s finding that she has an RFC for light work unsupported by substantial evidence.

[DN 11 at 4]. The argument is unpersuasive for two reasons.

        First, the ALJ did not err in preferring the unambiguous RFC assessments of the program

physicians to Dr. Harris’s vague statement regarding Plaintiff’s difficulty standing, walking, and carrying.

This is because the RFC assessments took into account Dr. Harris’s findings and the other medical evidence

as a whole and because program physicians are “highly qualified physicians ... who are also experts in

Social Security disability evaluation.” 20 C.F.R. § 404.1527(e)(2)(i) (effective Aug. 24, 2012 to Mar. 26,

2017); see also Lucido v. Comm'r of Soc. Sec., 121 F. App'x 619, 622 (6th Cir. 2005) (“[T]he reviewing

physicians ... have the strongest claims to neutrality.”)

        Second, even if the ALJ erred in finding that Plaintiff has an RFC for light work, the error was

harmless. This is because the ALJ’s finding that Plaintiff has an RFC for light work was not essential to the

ALJ’s ultimate conclusion of lack of disability. The ALJ concluded that Plaintiff is not disabled because she

retains the ability to perform her “past relevant work as a sewing machine operator, secretary, and scale

clerk.” Id. at 27. While the sewing machine operator and scale clerk jobs were classified as light, the

secretary job was sedentary. Id. In finding that Plaintiff has an RFC for light work, the ALJ implicitly found

she also can perform sedentary work. See 20 C.F.R. § 404.1567(b) (“If someone can do light work, we


                                                      2
 Case 1:19-cv-00166-LLK Document 17 Filed 07/08/20 Page 3 of 3 PageID #: 1157




determine that he or she can also do sedentary work, unless there are additional limiting factors such as

loss of fine dexterity or inability to sit for long periods of time.”). Plaintiff has neither alleged nor proven

that she cannot perform her past relevant work as a sedentary secretary.

          The harmless error here is analogous to that in Amburgey v. Comm’r, 751 F. App'x 851 (6th Cir.

2018). Like Plaintiff, Amburgey argued that the ALJ erred in finding that she has an RFC for light work.

The Sixth Circuit held the error was, at worst, harmless because the ALJ found Amburgey was not disabled

because she retained the ability to perform her past relevant work, which was light, and, alternatively,

that she retained the ability to perform a significant number of sedentary jobs in the national economy:

          Plaintiff contends that substantial evidence does not support the ALJ’s determination that she
          could perform light work …. But whether Plaintiff is capable of performing light work is not central
          to the question of whether she is disabled. The ALJ determined that, based on her limitations,
          Plaintiff could perform her past relevant work and other sedentary jobs. Plaintiff is not disabled
          due to a physical disability if substantial evidence supports either one of these findings. … In that
          case, the ALJ’s finding that Plaintiff could perform light work, even if not supported by substantial
          evidence, would constitute “harmless error” and would not warrant reversal.

Id. at 863‐64.

                                                     Order

          Therefore, the final decision of the Commissioner is hereby AFFIRMED, and Plaintiff’s complaint

is DISMISSED.

July 7, 2020




                                                       3
